Name: Council Decision (EU) 2016/1146 of 27 June 2016 on the position to be adopted, on behalf of the European Union, within the Joint Committee established under the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement), as regards draft Decision No 1/2016 of that Committee (Text with EEA relevance)
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  transport policy;  EU institutions and European civil service;  organisation of work and working conditions;  land transport;  European construction
 Date Published: 2016-07-14

 14.7.2016 EN Official Journal of the European Union L 189/48 COUNCIL DECISION (EU) 2016/1146 of 27 June 2016 on the position to be adopted, on behalf of the European Union, within the Joint Committee established under the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement), as regards draft Decision No 1/2016 of that Committee (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) (1) (the Agreement) entered into force on 1 January 2003. (2) In accordance with point (b) of Article 24(2) of the Agreement, the Joint Committee amends or adapts the control documents and other models of documents established in the Annexes to the Agreement. In order to incorporate future measures taken within the Union, and in accordance with point (c) of Article 24(2) of the Agreement, the Joint Committee amends or adapts the Annexes concerning technical standards applying to buses and coaches, as well as Annex 1 regarding the conditions applying to road passenger transport operators. In accordance with point (e) of Article 24(2) of the Agreement, the Joint Committee also amends or adapts the requirements concerning the social provisions. To this end the Joint Committee should act when the Agreement needs to be updated to take account of technical and legislative progress. (3) The last update of Union legislation in the Agreement, which was introduced by Decision No 1/2011 of the Joint Committee (2), takes into account Union acts adopted until the end of 2009. It is now appropriate to incorporate new measures that the Union has adopted since then. (4) Recommendation No 1/2011 of the Joint Committee (3) sets out a technical report used for roadside checks of coaches and buses. It has become outdated and should therefore be repealed. (5) It is appropriate to establish the position to be adopted on the Union's behalf within the Joint Committee as regards draft Decision No 1/2016 of that Committee. (6) The position of the Union within the Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the Joint Committee set up under Article 23 of the Agreement on the occasional carriage of passengers by coach and bus (Interbus Agreement) shall be based on the draft Decision of the Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 27 June 2016. For the Council The President M. VAN DAM (1) OJ L 321, 26.11.2002, p. 13. (2) Decision No 1/2011 of the Joint Committee established under the Interbus Agreement on the international occasional carriage of passengers by coach and bus of 11 November 2011 adopting its rules of procedure and adapting Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators, Annex 2 to the Agreement concerning the technical standards applying to buses and coaches and the requirements concerning the social provisions referred to in Article 8 of the Agreement (2012/25/EU) (OJ L 8, 12.1.2012, p. 38). (3) Recommendation No 1/2011 of the Joint Committee set up under the Interbus Agreement on the international occasional carriage of passengers by coach and bus of 11 November 2011 concerning the use of a technical report for coaches and buses with a view to facilitating the monitoring of the provisions of Articles 1 and 2 of Annex 2 to the Agreement (OJ L 8, 12.1.2012, p. 46). ANNEX DRAFT DECISION No 1/2016 OF THE JOINT COMMITTEE ESTABLISHED UNDER THE AGREEMENT ON THE INTERNATIONAL OCCASIONAL CARRIAGE OF PASSENGERS BY COACH AND BUS (INTERBUS AGREEMENT) of ¦ adapting Article 8 of the Agreement and Annexes 1, 2, 3 and 5 to the Agreement, and repealing Recommendation No 1/2011 THE JOINT COMMITTEE, Having regard to the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) (1), and in particular Article 24 thereof, Whereas: (1) Article 23 of the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) (the Agreement) establishes a Joint Committee in order to facilitate the management of the Agreement (the Joint Committee). (2) In accordance with point (b) of Article 24(2) of the Agreement, the Joint Committee amends or adapts the control documents and other models of documents established in the Annexes to the Agreement. In order to incorporate future measures taken within the Union, and in accordance with point (c) of Article 24(2) of the Agreement, the Joint Committee amends or adapts the Annexes concerning technical standards applying to buses and coaches, as well as Annex 1 regarding the conditions applying to road passenger transport operators. In accordance with point (e) of Article 24(2) of the Agreement, the Joint Committee also amends or adapts the requirements concerning the social provisions. To this end the Joint Committee should act when the Agreement needs to be updated to take account of technical and legislative progress. (3) The last update of Union legislation in the Agreement, which was introduced by Decision No 1/2011 of the Joint Committee (2), takes into account Union acts adopted until the end of 2009. It is now appropriate to incorporate new measures that the Union has adopted since then. (4) Recommendation No 1/2011 of the Joint Committee (3) sets out a technical report used for roadside checks of coaches and buses. It has become outdated and should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 The requirements concerning the social provisions referred to in Article 8 of the Agreement, the conditions applying to road passenger transport operators set out in Annex 1 to the Agreement, the technical standards applying to buses and coaches set out in Annex 2 to the Agreement, the Model of control document for occasional services exempted from authorisation set out in Annex 3 to the Agreement, the Model of authorisation for non-liberalised occasional services set out in Annex 5 to the Agreement and the Model of declaration to be made by Interbus Parties concerning Article 4 and Annex 1 are adapted in accordance with the Annex to this Decision. Article 2 Recommendation No 1/2011 of the Joint Committee is repealed. Article 3 This Decision shall enter into force on ¦. Done at Brussels, ¦. For the Joint Committee The Chairman The Secretary (1) OJ L 321, 26.11.2002, p. 13. (2) Decision No 1/2011 of the Joint Committee established under the Interbus Agreement on the international occasional carriage of passengers by coach and bus of 11 November 2011 adopting its rules of procedure and adapting Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators, Annex 2 to the Agreement concerning the technical standards applying to buses and coaches and the requirements concerning the social provisions referred to in Article 8 of the Agreement (2012/25/EU) (OJ L 8, 12.1.2012, p. 38). (3) Recommendation No 1/2011 of the Joint Committee set up under the Interbus Agreement on the international occasional carriage of passengers by coach and bus of 11 November 2011 concerning the use of a technical report for coaches and buses with a view to facilitating the monitoring of the provisions of Articles 1 and 2 of Annex 2 to the Agreement (OJ L 8, 12.1.2012, p. 46). Annex to the Annex Adaptation of Article 8 regarding social provisions, Annex 1 regarding the conditions applying to road passenger transport operators, Annex 2 regarding the technical standards applying to buses and coaches, Annex 3 regarding the Model of control document for occasional services exempted from authorisation, Annex 5 regarding the Model of authorisation for non-liberalised occasional services as well as the Model of declaration to be made by Interbus Parties concerning Article 4 and Annex 1 (1) (1) In Article 8 of the Agreement, the list of Union acts is amended as follows: (a) the reference to Council Regulation (EEC) No 3821/85 is replaced by the following:  Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (OJ L 370, 31.12.1985, p. 8), as last amended by Commission Regulation (EU) No 1161/2014 of 30 October 2014 (OJ L 311, 31.10.2014, p. 19), which shall apply until Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 (OJ L 60, 28.2.2014, p. 1) becomes applicable. Instead of Regulation (EEC) No 3821/85, equivalent rules established by the AETR Agreement including its Protocols may be applied,; (b) the following Union act is added:  Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport, repealing Council Regulation (EEC) No 3821/85 on recording equipment in road transport and amending Regulation (EC) No 561/2006 of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport (OJ L 60, 28.2.2014, p. 1), which shall apply from the date the implementing acts referred to in Article 46 thereof become applicable. Instead of Regulation (EU) No 165/2014, equivalent rules established by the AETR Agreement including its Protocols may be applied.. (2) In Annex 1 to the Agreement, the list of Union acts is replaced by the following: Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (OJ L 102, 11.4.2006, p. 1), as last amended by Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 (OJ L 60, 28.2.2014, p. 1); Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51), as last amended by Council Regulation (EU) No 517/2013 of 13 May 2013 (OJ L 158, 10.6.2013, p. 1); Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules of access to the international market for coach and bus services, and amending Regulation (EC) No 561/2006 (OJ L 300, 14.11.2009, p. 88), as last amended by Council Regulation (EU) No 517/2013 of 13 May 2013 (OJ L 158, 10.6.2013, p. 1); Regulation (EU) No 181/2011 of the European Parliament and of the Council of 16 February 2011 concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004 (OJ L 55, 28.2.2011, p. 1), as far as it covers occasional services by coach and bus.. (3) Annex 2 to the Agreement is amended as follows: (a) Article 1 is amended as follows: (i) point (a) is replaced by the following: (a) roadworthiness tests for motor vehicles and their trailers:  Directive 2009/40/EC of the European Parliament and of the Council of 6 May 2009 on roadworthiness tests for motor vehicles and their trailers (OJ L 141, 6.6.2009, p. 12), as last amended by Commission Directive 2010/48/EU of 5 July 2010 (OJ L 173, 8.7.2010. p. 47), which shall apply until 19 May 2018;  Directive 2014/45/EU of the European Parliament and of the Council of 3 April 2014 on periodic roadworthiness tests for motor vehicles and their trailers and repealing Directive 2009/40/EC (OJ L 127, 29.4.2014, p. 51), which shall apply from 20 May 2018;  Directive 2000/30/EC of the European Parliament and of the Council of 6 June 2000 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Community (OJ L 203, 10.8.2000, p. 1), as last amended by Commission Directive 2010/47/EU of 5 July 2010 (OJ L 173, 8.7.2010, p. 33), which shall apply until 19 May 2018;  Directive 2014/47/EU of the European Parliament and of the Council of 3 April 2014 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Union and repealing Directive 2000/30/EC (OJ L 127, 29.4.2014, p. 134), which shall apply from 20 May 2018;; (ii) point (c) is replaced by the following: (c) maximum dimensions and maximum weights:  Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (OJ L 235, 17.9.1996, p. 59), as last amended by Directive (EU) 2015/719 of the European Parliament and of the Council of 29 April 2015 (OJ L 115, 6.5.2015, p. 1). The amendments introduced by Directive (EU) 2015/719 shall apply from 7 May 2017;  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3);  Commission Regulation (EU) No 1230/2012 of 12 December 2012 implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council with regard to type-approval requirements for masses and dimensions of motor vehicles and their trailers and amending Directive 2007/46/EC of the European Parliament and of the Council (OJ L 353, 21.12.2012, p. 31);; (iii) point (d) is replaced by the following: (d) recording equipment in road transport:  Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (OJ L 370, 31.12.1985, p. 8), as last amended by Commission Regulation (EU) No 1161/2014 of 30 October 2014 (OJ L 311, 31.10.2014, p. 19), which shall apply until Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 becomes applicable. Instead of Regulation (EEC) No 3821/85, equivalent rules established by the AETR Agreement including its Protocols may be applied;  Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport, repealing Council Regulation (EEC) No 3821/85 on recording equipment in road transport and amending Regulation (EC) No 561/2006 of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport (OJ L 60, 28.2.2014, p. 1), which shall apply from the date the implementing acts referred to in Article 46 thereof become applicable. Instead of Regulation (EU) No 165/2014, equivalent rules established by the AETR Agreement including its Protocols may be applied.; (b) Article 2 is amended as follows: (i) the headings and references between the first paragraph and the table are replaced by the following: Exhaust emissions:  Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 171, 29.6.2007, p. 1), as last amended by Commission Regulation (EU) No 459/2012 of 29 May 2012 (OJ L 142, 1.6.2012, p. 16),  Regulation (EC) No 595/2009 of the European Parliament and of the Council of 18 June 2009 on type-approval of motor vehicles and engines with respect to emissions from heavy duty vehicles (Euro VI) and on access to vehicle repair and maintenance information and amending Regulation (EC) No 715/2007 and Directive 2007/46/EC and repealing Directives 80/1269/EEC, 2005/55/EC and 2005/78/EC (OJ L 188, 18.7.2009, p. 1), as last amended by Commission Regulation (EU) No 133/2014 of 31 January 2014 (OJ L 47, 18.2.2014, p. 1); Noise emissions:  Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (OJ L 42, 23.2.1970, p. 16), as last amended by Council Directive 2013/15/EU of 13 May 2013 (OJ L 158, 10.6.2013, p. 172), which shall apply until 30 June 2027 subject to Article 14 of Regulation (EU) No 540/2014 of the European Parliament and of the Council of 16 April 2014,  Regulation (EU) No 540/2014 of the European Parliament and of the Council of 16 April 2014 on the sound level of motor vehicles and of replacement silencing systems, and amending Directive 2007/46/EC and repealing Directive 70/157/EEC (OJ L 158, 27.5.2014, p. 131), which shall apply, in accordance with Article 15 thereof, from 1 July 2016, 1 July 2019 and 1 July 2027; Braking devices:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Tyres:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Lighting and light-signalling devices:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Fuel tank:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Rear-view mirrors:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Safety belts  Installation:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Safety belts  Anchorages for safety belts:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Seats:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Interior construction (prevention of the risk of fire spreading):  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Interior arrangement (Emergency exits, accessibility, seating dimension, superstructure resistance, etc.):  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Advanced emergency braking systems:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3),  Commission Regulation (EU) No 347/2012 of 16 April 2012 implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council with respect to type-approval requirements for certain categories of motor vehicles with regard to advanced emergency braking systems (OJ L 109, 21.4.2012, p. 1), as last amended by Commission Regulation (EU) 2015/562 of 8 April 2015 (OJ L 93, 9.4.2015, p. 35); Lane departure warning system:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3),  Commission Regulation (EU) No 351/2012 of 23 April 2012 implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council as regards type-approval requirements for the installation of lane departure warning systems in motor vehicles (OJ L 110, 24.4.2012. p. 18).; (ii) the table is replaced by the following table: Heading UN-ECE Regulation (in its latest applicable version) Union act Exhaust emissions 49 Regulation (EC) No 715/2007, as last amended by Regulation (EU) No 459/2012. Regulation (EC) No 595/2009, as last amended by Regulation (EU) No 133/2014. Noise emissions 51 Directive 70/157/EEC, as last amended by Council Directive 2013/15/EU, which shall apply until 30 June 2027 subject to Article 14 of Regulation (EU) No 540/2014; Regulation (EU) No 540/2014, which shall apply in accordance with Article 15 thereof from 1 July 2016, 1 July 2019 and 1 July 2027. Braking devices 13 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Tyres 54 117 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Lighting and light- signalling devices 48 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Fuel tank 34 58 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Rear-view mirrors 46 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Safety-belts  Installation 16 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Safety-belt  Anchorages 14 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Seats 17 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Interior construction (prevention of the risk of fire spreading) 118 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Interior arrangement (Emergency exits, accessibility, seating dimension, superstructure resistance, etc.) 66 107 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Advanced emergency braking systems 131 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166; Commission Regulation (EU) No 347/2012, as last amended by Commission Regulation (EU) 2015/562. Lane departure warning system 130 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166; Commission Regulation (EU) No 351/2012. (4) In Annex 3 to the Agreement, the text in the footnote is replaced by the following: Albania (AL), Austria (A), Belgium (B), Bosnia-Herzegovina (BA), Bulgaria (BG), Cyprus (CY), Croatia (HR), Czech Republic (CZ), Denmark (DK), Estonia (EST), Finland (FIN), France (F), Germany (D), Greece (GR), Hungary (H), Ireland (IRL), Italy (I), Latvia (LV), Lithuania (LT), Luxembourg (L), Former Yugoslav Republic of Macedonia (MK), Malta (MT), Republic of Moldova (MD), Montenegro (ME), Netherlands (NL), Poland (PL), Portugal (P), Romania (RO), Slovak Republic (SK), Slovenia (SLO), Spain (E), Sweden (S), Turkey (TR), Ukraine (UA), United Kingdom (UK), to be completed.. (5) In Annex 5 to the Agreement, the text in the footnote is replaced by the following: Albania (AL), Austria (A), Belgium (B), Bosnia-Herzegovina (BA), Bulgaria (BG), Cyprus (CY), Croatia (HR), Czech Republic (CZ), Denmark (DK), Estonia (EST), Finland (FIN), France (F), Germany (D), Greece (GR), Hungary (H), Ireland (IRL), Italy (I), Latvia (LV), Lithuania (LT), Luxembourg (L), Former Yugoslav Republic of Macedonia (MK), Malta (MT), Republic of Moldova (MD), Montenegro (ME), Netherlands (NL), Poland (PL), Portugal (P), Romania (RO), Slovak Republic (SK), Slovenia (SLO), Spain (E), Sweden (S), Turkey (TR), Ukraine (UA), United Kingdom (UK), to be completed.. (6) The Model of declaration to be made by Interbus Parties concerning Article 4 and Annex 1 is amended as follows: (a) in paragraph 1, the introductory phrase is replaced by the following: 1. The three conditions established in Chapter I of Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51):; (b) in paragraph 2, the second subparagraph is deleted. (1) The adaptation of the acts takes account of the new measures adopted by the European Union up to 31 December 2015.